Case 1:17-cv-05967-NGG-VMS Document 115 Filed 04/25/19 Page 1 of 1 PageID #: 1887




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


   KELLEY AMADEI, et al.,
                                                               No. 17 Civ. 5967 (NGG) (VMS)
                          Plaintiffs,
                                                               NOTICE OF CHANGE OF
                      -against-                                ADDRESS

   KIRSTJEN NIELSEN, et al.,

                          Defendants.




                  The undersigned counsel for Plaintiffs in the above-captioned matter, having

  previously entered an appearance in this action, hereby give notice to the Court and to all parties

  of record of the change in counsels’ office address, as indicated below:

                  Clara J. Shin (cshin@cov.com)
                  Samantha J. Choe (schoe@cov.com)
                  COVINGTON & BURLING LLP
                  Salesforce Tower
                  415 Mission Street, Suite 5400
                  San Francisco, CA 94105
                  Telephone: 415-591-6000
                  Facsimile: 415-591-6091
                  The undersigned respectfully request that the Clerk of the Court and counsel of

  record make note of this change on their service lists.

  DATED: April 25, 2019                               COVINGTON & BURLING LLP

                                                      By: /s/ Samantha J. Choe

                                                            Samantha J. Choe
                                                            Clara J. Shin

                                                            Attorneys for Plaintiffs




  NY: 1180054-1
